Citation Nr: 1402716	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an initial rating in excess of 60 percent for a thoracolumbar spine disability.

4.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1992.

This matter is on appeal from rating decisions in August 1995 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in July 1996 by the RO in Washington, D.C., and in July 2011 by the RO in Wichita, Kansas. Jurisdiction over the appeal is currently with the RO in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.

The issues pertaining to the Veteran's GERD and thoracolumbar spine disability were remanded by the Board in October 2003 for further development.

The issue of entitlement to service connection for a cervical spine disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a February 2005 statement, the Veteran requested that his claims for increased ratings for GERD and a thoracolumbar spine disability be withdrawn. 

2.  It is at least as likely as not that the Veteran's tachycardia and atrial contractions are related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased rating for GERD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased rating for a thoracolumbar spine disability have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for entitlement to service connection for heart palpitations, characterized as supraventricular arrhythmia and tachycardia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A Veteran may withdraw an appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In that instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

In a February 2005 letter, the Veteran requested that his appeal of the issues of entitlement to an increased initial rating for GERD and a thoracolumbar spine disability be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to those claims is not appropriate.  The Board no longer has jurisdiction over those and must dismiss the appeal as to those issues.

Service Connection

The Veteran is claiming entitlement to service connection for a heart disability, which he has generally characterized as intermittent palpitations.  At his hearing before the Board in May 2012, he described his symptoms as periodic palpitations and fatigue.  He also stated that he was hospitalized, most recently in 2009, for heart symptoms, and was diagnosed with brachycardia and a ventricular branch blockage.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, for certain specific chronic disorders, a relationship between a present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board finds that service connection for a heart disability should be granted.  The Veteran's service medical records indicate that he was seen on a number of occasions while on active duty for what he characterized as occasional palpitations and chest pain.  He was diagnosed in September 1987 with probable benign premature contractions and, an EKG in November 1988 indicated tachycardia.  In July 1992, he again complained of heart beat irregularities that had existed since 1987, especially when exercising.  He was diagnosed with palpitations, although it was unclear whether they were benign or representative of paroxysmal atrial tachycardia.  

The evidence also indicates that palpitations have apparently continued since that time, although intermittently.  In May 2003, he complained of chest pain, and an EKG taken at that time found right ventricular conduction delay.  At a March 2011 VA examination, the Veteran stated that he had experienced a history of palpitations and was previously provided with an event monitor in order to determine the duration and frequency of the episodes.  A review of the event monitor revealed palpitations that occurred on an occasional basis and were associated with premature atrial contractions.  A more recent treatment note from July 2011 indicates that he still experienced atypical chest pain, and was wearing a Holter device to monitor palpitations.  

Moreover, the Board finds the Veteran's statements regarding the continuity of the palpitations to active duty to be credible.  Moreover, as his complaints of palpitations have been later diagnosed as tachycardia and premature atrial contractions, it may be concluded that disorder has been present since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Veteran's palpitations are intermittent, the evidence indicates that they are sufficiently frequent such that they may be considered a disorder that is relatively chronic in nature and is subject to service connection.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports entitlement to service connection for heart palpitations, characterized as supraventricular arrhythmia, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The appeal on the issue of entitlement to an increased rating for GERD is dismissed.

The appeal on the issue of entitlement to an increased rating for a thoracolumbar spine disability is dismissed.

Service connection for heart palpitations, characterized as supraventricular arrhythmia, is granted.  


REMAND

An August 2001 rating decision denied service connection for a cervical spine disability.  In August 2002, the Veteran submitted a timely notice of disagreement to that denial.  As the Veteran has submitted timely notices of disagreement, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for a cervical spine disability and inform the Veteran of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


